Exhibit 10.3 Restricted Stock Unit Agreement






Valmont Industries, Inc.
Restricted Stock Unit Award
Grant of Award and Terms and Conditions of Award


This Restricted Stock Unit Agreement (the “Agreement”) is made on Date, between
Valmont Industries, Inc., a Delaware Corporation (“Valmont”), and (NAME)
(“you”).


Grant Date
date
Number of Restricted Stock Units
xxx
Vesting Date / Schedule
1/3 on date; 1/3 on date; and 1/3 on date
Effect of Termination of Employment
See Section 1
Governing Plan
2018 Valmont Stock Plan (the “Plan”)





IN WITNESS WHEREOF, Valmont and you have executed this agreement, effective as
of the Grant Date. You acknowledge reading and agreeing to all pages of this
document and that in the event of any conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control.


Note: Capitalized words used in this agreement are defined in the 2018 Valmont
Stock Plan or defined in this agreement. A copy of the Plan has previously been
provided to you or may be obtained by contacting Valmont’s stock plan
administrator.




For Valmont Industries, Inc.                Grantee


  


_________________________________        _________________________________
Name                            name
title        






_______________________________
Date



























--------------------------------------------------------------------------------







1.
Award. Valmont is granting to you the Restricted Stock Units designated above
subject to the terms and conditions of this Agreement.



Event
Results
a.    Continued Employment to a Vesting Date
Vesting of 1/3 of the Units on the first anniversary of the Grant Date; vesting
of an additional 1/3 of the Units on the second anniversary of the Grant Date;
and vesting of the final 1/3 of the Units on the third anniversary of the Grant
Date (each is a “Vesting Date”).
b.    Termination Due to Death
Immediate Vesting
c.    Termination Due to Disability
Immediate Vesting - “Disability” means you are eligible to receive income
replacement benefits for a period of not less than six (6) months under
Valmont’s long-term disability plan.
d.    Involuntary Termination Without Cause Due to Job Elimination
Immediate Prorated Vesting – If you are involuntarily terminated without Cause
due to a job elimination (as determined by written notice to you from the Senior
Vice President of Human Resources), and had at least one year of employment with
Valmont after the Grant Date, your unvested Restricted Stock Units will be
prorated based on the number of months from the prior Vesting Date to your
termination date divided by the number of months between the prior Vesting Date
and the final Vesting Date.
e.    Involuntary Termination Within 12 Months of a Change in Control
Immediate Vesting – If you are involuntarily terminated without Cause (as
defined below) within 12 months of a Change in Control (as defined in the Plan),
your rights to the Restricted Stock Units will immediately vest.
f.    Voluntary Termination on or after Attaining Age 62 ‘Retirement’
Immediate Prorated Vesting - If you had attained age 62 with at least five years
of employment with Valmont on your termination date, and retire at least one
year after the Grant Date, your rights to unvested Restricted Stock Units will
be prorated based on the number of full months from the prior Vesting Date to
your retirement date divided by the number of months between the prior Vesting
Date and the final Vesting Date.
g.    Any Other Voluntary or Involuntary Termination
Forfeiture





2.
Settlement. The Restricted Stock Units granted to you under this agreement will
be converted to shares of Valmont Common Stock and delivered to you within a
reasonable period of time following the Vesting Date (“Settlement”). The
Restricted Stock Units that vest in connection with your termination of
employment as provided above will be converted to shares of Valmont Common Stock
and distributed to you within a reasonable period of time following your
termination of employment. The pro rata portion of the Restricted Stock Units
that vest in connection with your termination of employment as provided in
Section 1(d) or Section 1(f) above will be converted to shares of Valmont Common
Stock and distributed to you within a reasonable period of time following the
Vesting Date.





3.
Withholding of Tax. Generally, when the Restricted Stock Units are vested you
will be required, for income tax purposes, to recognize the value of the shares
of Valmont Common Stock delivered to you. The value



2

--------------------------------------------------------------------------------





of a share of Valmont Common Stock is the closing price on the New York Stock
Exchange on the Vesting Date. You must satisfy any required income tax and
employment tax withholding when your Restricted Stock Units vest. You may
satisfy any related minimum statutory tax withholding obligations by reducing
the number of shares otherwise deliverable to you and/or by deducting an amount
from other cash compensation that is payable to you. You must notify Valmont of
your election on or prior to the Vesting Date; if you do not provide such
notice, Valmont can deduct such amounts from other cash compensation payable to
you. Any amounts required to be withheld, not covered by the foregoing
provisions, shall be paid through a payroll deduction on your next paycheck.


4.
Retention of Shares. If you are subject to Valmont’s stock ownership guidelines
and have not met those guidelines at the time of settlement, you shall retain,
and not transfer or otherwise dispose of, at least seventy-five (75%) of the net
shares delivered to you until you meet the applicable ownership guidelines.



5.
Certain Rights. Restricted Stock Units are not entitled to dividends payable on
Valmont Common Stock. If any adjustment in Valmont’s capitalization as described
in the Plan occurs, appropriate adjustments will be made (as provided in the
Plan) to the remaining Restricted Stock Units under this agreement in such a
manner as the Human Resources Committee (the “Committee”) determines to be
equitable in its sole discretion. You shall be a general, unsecured creditor of
Valmont with respect to Valmont’s obligations under this Agreement.



6.
Voting Rights. Restricted Stock Units are not entitled to the voting rights
associated with Valmont Common Stock.



7.
Restrictions. The Restricted Stock Units may not be sold, assigned, pledged,
exchanged, hypothecated, or otherwise transferred, encumbered, or disposed of,
otherwise than by the laws of descent and distribution upon your death.



8.
Restrictive Covenants.

8.1
In consideration of your rights under this agreement and in addition to the
restrictive covenants contained in any employment agreement with Valmont, you
agree and covenant not to:



a.
disclose any of Valmont’s Confidential Information except as expressly
authorized in writing by Valmont or as may be required by applicable law or a
valid court order. “Confidential Information” means any information that relates
to the Company’s actual or anticipated business or research and development,
customer information, product information, technical data, trade secrets or
know-how, and all other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary. Confidential Information does not
include any of the foregoing information that is or becomes publicly known
through no wrongful act or omission by you or by others who were under
confidentiality obligations as to the disclosed information;



b.
during the twelve (12) months following termination of your employment for any
reason, directly or indirectly, solicit, contact (including but not limited to,
email, regular mail, express mail, telephone, fax, and instant message), attempt
to contact or meet with customers or dealers or sales agents of Valmont, its
affiliates or subsidiaries, with whom you had contact during your employment,
for the purpose of obtaining business from such customers or dealers or sales
agents in competition with Valmont; or





3

--------------------------------------------------------------------------------





c.
during the twelve (12) months following termination of your employment for any
reason, directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the
business(es) of Valmont, its affiliates or subsidiaries if you have been
involved with such business(es) or had access to the Confidential Information of
such business(es).



8.2     In the event of a breach of any of the covenants contained in Section
8.1:


a.
you hereby consent and agree that Valmont shall be entitled to seek, in addition
to other available remedies, a temporary or permanent injunction or other
equitable relief against such breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages, or other available forms of
relief; and



b.
any unvested portion of the Restricted Stock Unit Award shall be forfeited
effective as of the date of such breach, unless sooner terminated by operation
of another term or condition of this agreement or the Plan.



8.3
Valmont and you agree that, to the extent permitted under applicable law, any
court of competent jurisdiction is expressly authorized to modify any
unenforceable provision of this Section 8 in lieu of severing such unenforceable
provision from this agreement in its entirety, whether by rewriting the
offending provision, adding additional language to the offending provision, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. Valmont and you expressly agree that this agreement as so modified by
the court shall be binding and enforceable.



9.
Reimbursement. In the event that (i) Valmont is required to restate and submit
to the Securities and Exchange Commission a restatement of its audited financial
statements due to material noncompliance with any financial reporting
requirement and (ii) you engaged in fraud or intentional misconduct that caused
or contributed to the need for the restatement, as determined by the Board of
Directors, then the Company, in an appropriate case as determined by the Board
of Directors, shall be entitled to (i) immediately terminate and forfeit any
Restricted Stock Units and/or (ii) require you to return to the Company the
value of any previously settled Restricted Stock Units (valued as of the date of
Settlement with respect thereto), in whole or part; provided further, however,
that the Board of Directors may apply this right of reimbursement in all cases
to the Chief Executive Officer, Chief Financial Officer, and Group President (if
the conduct occurred in the Group) if an employee of the Company engaged in
fraud or intentional misconduct as described above. The rights of reimbursement
of Valmont shall be in addition to any other right of reimbursement provided by
law.



10.
Internal Revenue Code Section 409A. Some or all of the Restricted Stock Units
may be subject to IRC Section 409A. If a Restricted Stock Unit is subject to
Internal Revenue Code Section 409A and if you are a “specified employee” (as
defined under IRC Section 409A) on the date your employment is terminated, the
Settlement of any such Restricted Stock Unit that is due upon your termination
of employment will be deferred until the seventh calendar month following the
calendar month of your “separation from service” (as defined under IRC Section
409A)





4

--------------------------------------------------------------------------------





This agreement is intended to comply with IRC Section 409A and shall be
construed and interpreted in accordance with such intent. Any provision of this
agreement that would result in the imposition of the additional tax under IRC
Section 409A of the Code shall be amended on a timely basis to eliminate, or
reduce to the extent possible, the additional tax. Such amendment may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under IRC Section 409A of the Code.


11.
General.

a.
You have been advised as to how you can obtain a copy of the Plan and you agree
that the Restricted Stock Units shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
part of this agreement.


b.
The authority to manage and control the operation and administration of this
agreement shall be vested in the Committee, and the Committee shall have all
powers with respect to this agreement as it has with respect to the Plan. Any
interpretation of the agreement by the Committee and any decision made by it
with respect to the agreement is final and binding.



c.
Provided you continue to be an employee of Valmont, or any of its affiliates or
subsidiaries, your rights to the Restricted Stock Units will not be affected by
any change of your duties or position. Nothing in this agreement shall confer
upon you any right to continue in the employment of Valmont or to interfere in
any way with the right of Valmont to terminate your employment at any time. The
transfer of employment between any combination of Valmont and any of its
affiliates or subsidiaries shall not be deemed a termination of employment.



d.
Valmont is not obligated to issue or deliver any shares of Valmont Common Stock
if the issuance or delivery thereof shall constitute a violation of any
provision of any law or any regulation of any governmental authority or any
national securities exchange.



e.
You have read and understand this entire agreement and agree to be bound by its
terms.



f.
“Cause” shall mean: (i) your indictment, conviction, or plea of guilty or nolo
contendere to a misdemeanor involving moral turpitude, or a felony, (ii) your
breach of your duties to Valmont which causes material financial loss or
disrepute to Valmont, which is not cured within five (5) days following your
receipt of written notice from the Chief Executive Officer or his designee, or
(iii) your failure to act at all times in the best interests of Valmont or to
carry out the duties of your position as assigned by the Chief Executive Officer
or his designee, if any such failure is not cured within five (5) days following
your receipt of written notice from the Chief Executive Officer or his designee.



12.Binding Effect. This agreement shall be binding upon and inure to the benefit
of any successors to the     Company and all persons lawfully claiming to be
your successor.


13.
Governing Law. This agreement shall be governed by, and construed in accordance
with, the laws of the state of Nebraska.





5